



Exhibit 10.45
EXECUTION VERSION


FIFTH AMENDMENT TO TERM LOAN AGREEMENT


This Fifth Amendment to Term Loan Agreement (this “Amendment”) is made as of
November 30, 2016, by and among AMERICAN TOWER CORPORATION, as Borrower (the
“Borrower”), MIZUHO BANK, LTD. (successor to The Royal Bank of Scotland plc), as
Administrative Agent (the “Administrative Agent”), and the financial
institutions whose names appear as lenders on the signature page hereof.
    
WHEREAS, the Borrower and the Administrative Agent are party to that certain
Term Loan Agreement, dated as of October 29, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Loan Agreement”) among the Borrower, the Administrative Agent and the Lenders
from time to time party thereto.


WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
amend the Loan Agreement pursuant to Section 11.11 of the Loan Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:


1.DEFINED TERMS. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings given to them in the Loan Agreement.


2.AMENDMENTS.


(a)The following definitions are added to Section 1.1 of the Loan Agreement in
appropriate alphabetical order:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a






--------------------------------------------------------------------------------





subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)The definition of “Defaulting Lender” in Section 1.1 of the Loan Agreement is
hereby amended by inserting the phrase “or has become the subject of a Bail-In
Action” at the end of clause (i) thereof.


(c)The definition of “Term Loan Maturity Date” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:


“Term Loan Maturity Date” shall mean January 31, 2022, or such earlier date as
payment of the Loans shall be due (whether by acceleration or otherwise).
(d)Section 7.1(g) of the Loan Agreement is hereby amended by deleting the figure
“$800,000,000” and substituting therefor the figure “$2,250,000,000.”


(e)Section 7.1(k) of the Loan Agreement is hereby amended by deleting the figure
“$800,000,000” and substituting therefor the figure “$2,250,000,000.”


(f)Section 7.6 of the Loan Agreement is hereby amended and restated in its
entirety as follows:


7.6    Total Borrower Leverage Ratio. As of the end of each fiscal quarter, the
Borrower shall not permit the ratio of (a) Total Debt on such calculation date
to (b) Adjusted EBITDA, as of the last day of such fiscal quarter to be greater
than 6.00 to 1.00; provided that in lieu of the foregoing, for any such date
occurring after a Qualified Acquisition (as defined below) and on or prior to
the last day of the fourth full fiscal quarter of the Borrower after the




--------------------------------------------------------------------------------





consummation of such Qualified Acquisition, the Borrower will not permit such
ratio as of such date to exceed 7.00 to 1.00.
“Qualified Acquisition” means an Acquisition by the Borrower or any Subsidiary
which has been designated to the Lenders by an authorized officer of the
Borrower as a “Qualified Acquisition” so long as, on a pro forma basis after
giving effect to such Acquisition, the ratio of Total Debt to Adjusted EBITDA as
of the last day of the most recently ended fiscal quarter of the Borrower (for
which financial statements have been delivered pursuant to Section 6.1 or 6.2)
prior to such acquisition would be no less than 5.00 to 1.00; provided that (i)
no such designation may be made with respect to any Acquisition prior to the end
of the fourth full fiscal quarter following the completion of the most recently
consummated Qualified Acquisition unless the ratio of Total Debt to Adjusted
EBITDA as of the last day of the most recently ended fiscal quarter of the
Borrower (for which financial statements have been delivered pursuant to Section
6.1 or 6.2) prior to the consummation of such Acquisition was no greater than
5.50 to 1.00, (ii) the aggregate consideration for such Acquisition (including
the aggregate principal amount of any Indebtedness assumed thereby) is equal to
or greater than $850,000,000 and (iii) the Borrower may designate no more than
three (3) such Acquisitions as a “Qualified Acquisition” during the term of this
Agreement.
(g)A new Section 11.20 is hereby added to the Loan Agreement to read as follows:


11.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement, any other Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise




--------------------------------------------------------------------------------





conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
3.     WAIVER; ASSIGNMENT. (a) The requirements of Sections 11.4 and 11.11(c) of
the Loan Agreement are hereby waived to the extent that such Sections require
prior notice or execution and delivery of an assignment agreement to effect an
assignment by any Lender that does not agree to extend its Loans as set forth in
this Amendment. Accordingly, after giving effect to this Amendment, only those
Lenders listed on Schedule A to this Amendment shall have any Loans or be
considered Lenders under the Loan Agreement, in such amounts as set forth on
Schedule A. The execution of this Amendment is evidence of the consent of the
Borrower and the Administrative Agent to assignment of the Assignor’s Loans to
the Assignees, as required pursuant to Section 11.4(b)(iii) of the Loan
Agreement.


(b)    For an agreed consideration, each Lender whose Loans are reduced or
terminated by giving effect to this Amendment (each, an “Assignor”) hereby
irrevocably sells and assigns to each Lender whose Loans are increased (or
created) by giving effect to this Amendment (each, an “Assignee”), and each
Assignee hereby irrevocably purchases and assumes from each Assignor, subject to
and in accordance with this Amendment and the Loan Agreement, as of the
Amendment Effective Date (as defined below), the Assigned Interests (as defined
below). Such sales and assignments and purchases and assumptions shall be made,
on the terms set forth in Exhibit F to the Loan Agreement and shall comply with
Section 11.4(b) of the Loan Agreement, notwithstanding any failure of such
sales, assignments, purchases and assumptions to comply with (x) the minimum
assignment requirement in Section 11.4(b)(i) of the Loan Agreement, (y) the
requirement to pay the processing and recordation fees referenced in Section
11.4(b)(iv) of the Loan Agreement or (z) any requirement to execute and deliver
an Assignment and Assumption in respect thereof. Without limiting the generality
of the foregoing, each Assignee hereby makes the representations, warranties and
agreements required to be made under Section 1 of Annex 1 to Exhibit F to the
Loan Agreement by an Assignee, with respect to the Assigned Interests being
assigned or assumed by such Assignee hereunder. Each sale and assignment
hereunder is without recourse to any Assignor and, except as expressly provided
in Section 1 of Annex 1 to Exhibit F to the Loan Agreement, without
representation or warranty by any Assignor.
(c)    “Assigned Interest” means (i) all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the Loans of the respective Assignors to the extent being assigned
under this Agreement and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
respective Assignors (in their respective capacities as Lenders) against any
Person, whether known or unknown, arising under or in connection




--------------------------------------------------------------------------------





with the Loan Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above.


(d)    On the Amendment Effective Date, subject to the terms and conditions set
forth herein, (x) each Assignee purchasing and assuming Assigned Interests
pursuant to paragraph (b) above shall pay the purchase price for such Assigned
Interests (equal to the principal amount of the assigned Loans subject to such
Assigned Interest) by wire transfer of immediately available funds to the
Administrative Agent not later than 12:00 Noon (New York City time), (y) the
Borrower shall pay all accrued and unpaid interest and fees and other amounts
accrued to but excluding the Amendment Effective Date for the account of each
Assignor in respect of such Assignor’s Assigned Interests (including such
amount, if any, as would be payable pursuant to Section 2.9 of the Loan
Agreement if the outstanding Loans of such Assignor were prepaid in their
entirety on the date of consummation of the assignment of the Assigned
Interests) by wire transfer of immediately available funds to the Administrative
Agent not later than 12:00 Noon (New York City time) and (z) the Administrative
Agent shall pay to each of the Assignors, out of the amounts received by the
Administrative Agent pursuant to clauses (x) and (y) above, the purchase price
for the Assigned Interests assigned by such Assignor, pursuant hereto and all
unpaid interest and fees and other amounts accrued for the account of each
Assignor to but excluding the Amendment Effective Date by wire transfer of
immediately available funds to the account designated by such Assignor to the
Administrative Agent not later than 5:00 p.m. (New York City time) on the
Amendment Effective Date.
4.    BRING-DOWN OF REPRESENTATIONS. The Borrower hereby certifies that, as of
the date of this Amendment, (i) the representations and warranties contained in
Section 4.1 of the Loan Agreement are true and correct in all material respects,
except for those representations and warranties that are qualified by
materiality or Materially Adverse Effect, which shall be true and correct, both
before and after giving effect to this Amendment, and after giving effect to any
updates to information provided to the Lenders in accordance with the terms of
the Loan Agreement except to the extent stated to have been made as of the
Agreement Date, and (ii) no Default exists.


5.    EFFECTIVENESS. This Amendment shall become effective upon (a) the
Administrative Agent receiving this Amendment duly executed by the Borrower and
all of the Lenders and (b) the payment in full of all fees and expenses required
to be paid in connection with this Amendment to the Administrative Agent and the
Lenders (the date such conditions are satisfied is the “Amendment Effective
Date”).


6.    NO OTHER AMENDMENTS. Except as provided herein, each of the other
provisions of the Loan Agreement shall remain in full force and effect and are
hereby ratified and confirmed.












--------------------------------------------------------------------------------





7.    COUNTERPARTS. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier or electronic transmission shall be effective as delivery of a
manually executed counterpart.


8.    GOVERNING LAW. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York applicable to agreements
made and performed in the State of New York.


9.    MISCELLANEOUS.


(a) On and after the effective date of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.


(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.


(c) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.




 








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed by their duly authorized officers, all as of the day and year
above written.


BORROWER:
 
AMERICAN TOWER CORPORATION
 
 
By:
/s/ Leah Stearns
 
 
Name:
Leah Stearns
 
 
Title:
Senior Vice President, Treasurer and Investor Relations







[Signature Page to Fifth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------





LENDERS
 
MIZUHO BANK, LTD., as Administrative Agent
 
 
By:
/s/ Daniel Guevara
 
 
Name:
Daniel Guevara
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
MIZUHO BANK (USA), as a Lender
 
 
By:
/s/ Daniel Guevara
 
 
Name:
Daniel Guevara
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
THE TORONTO-DOMINION BANK, New York Branch, as a Lender
 
 
By:
/s/ Alice Mare
 
 
Name:
Alice Mare
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ Marie F. Harrison
 
 
Name:
Marie F. Harrison
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
ROYAL BANK OF CANADA, as a Lender
 
 
By:
/s/ Scott Johnson
 
 
Name:
Scott Johnson
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, LTD., as a Lender
 
 
By:
/s/ Matthew Hillman
 
 
Name:
Matthew Hillman
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
Morgan Stanley Bank, N.A., as a Lender
 
 
By:
/s/ Michael King
 
 
Name:
Michael King
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to Fifth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
Barclays Bank PLC, as a Lender
 
 
By:
/s/ Ronnie Glenn
 
 
Name:
Ronnie Glenn
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
JP MORGAN CHASE BANK, N.A., as a Lender
 
 
By:
/s/ Peter Thauer
 
 
Name:
Peter Thauer
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
Citibank, N.A., as a Lender
 
 
By:
/s/ Michael Vondriska
 
 
Name:
Michael Vondriska
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Cara Younger
 
 
Name:
Cara Younger
 
 
Title:
Director
 
 
 
 
 
 
By:
/s/ Mauritio Benitez
 
 
Name:
Mauritio Benitez
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
The Bank of Nova Scotia, as a Lender
 
 
By:
/s/ Laura Gimena
 
 
Name:
Laura Gimena
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
Sumitomo Mitsui Banking Corporation, as a Lender
 
 
By:
/s/ David W. Kee
 
 
Name:
David W. Kee
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to Fifth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
SANTANDER BANK, N.A., as a Lender
 
 
By:
/s/ Andres Barbosa
 
 
Name:
Andres Barbosa
 
 
Title:
Executive Director
 
 
 
 
 
 
 
 
 
 
[Societe Generale], as a Lender
 
 
By:
/s/ Shelley Yu
 
 
Name:
Shelley Yu
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
CoBank ACB, as a Lender
 
 
By:
/s/ Gary Franke
 
 
Name:
Gary Franke
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
Lord Abbett Investment Trust - Lord Abbett Short Duration Income Fund, as a
Lender
 
 
By:
Lord Abbett &amp; Co LLC, As Investment Manager
 
 
By:
/s/ Jeffrey Lapin
 
 
Name:
Jeffrey Lapin
 
 
Title:
Portfolio Manager, Taxable Fixed Income
 
 
 
 
 
 
Lord Abbett Passport Portfolios plc. - Lord Abbett Short Duration Income Fund,
as a Lender
 
 
By:
/s/ Jeffrey Lapin
 
 
Name:
Jeffrey Lapin
 
 
Title:
Portfolio Manager, Taxable Fixed Income
 
 
 
 
 
 
Lord Abbett Investment Trust - Lord Abbett Inflation Focused Fund, as a Lender
 
 
By:
Lord Abbett &amp; Co LLC, As Investment Manager
 
 
By:
/s/ Jeffrey Lapin
 
 
Name:
Jeffrey Lapin
 
 
Title:
Portfolio Manager, Taxable Fixed Income
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to Fifth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
Lord Abbett Global Fund, Inc. - Lord Abbett Emerging Markets Currency Fund, as a
Lender
 
 
By:
Lord Abbett &amp; Co LLC, As Investment Manager
 
 
By:
/s/ Jeffrey Lapin
 
 
Name:
Jeffrey Lapin
 
 
Title:
Portfolio Manager, Taxable Fixed Income
 
 
 
 
 
 
Lord Abbett Short Duration Credit Trust, as a Lender
 
 
By:
Lord Abbett & Co LLC, As Investment Manager
 
 
By:
/s/ Jeffrey Lapin
 
 
Name:
Jeffrey Lapin
 
 
Title:
Portfolio Manager, Taxable Fixed Income
 
 
 
 
 
 
Lord Abbett Series Fund, Inc. - Short Duration Income Portfolio, as a Lender
 
 
By:
Lord Abbett &amp; Co LLC, As Investment Manager
 
 
By:
/s/ Jeffrey Lapin
 
 
Name:
Jeffrey Lapin
 
 
Title:
Portfolio Manager, Taxable Fixed Income
 
 
 
 
 
 
 
 
 
 
PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Kathryn M. Williams
 
 
Name:
Kathryn M. Williams
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
By:
/s/ Josh Rosenthal
 
 
Name:
Josh Rosenthal
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
The Bank of East Asia, Limited, New York Branch, as a Lender
 
 
By:
/s/ James Hua
 
 
Name:
James Hua
 
 
Title:
SVP
 
 
 
 
 
 
By:
/s/ Danny Leung
 
 
Name:
Danny Leung



[Signature Page to Fifth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
Title:
SVP
 
 
 
 
 
 
 
 
 
 
FIFTH THIRD BANK, as a Lender
 
 
By:
/s/ Eric Oberfield
 
 
Name:
Eric Oberfield
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
FIRST HAWAIIAN BANK, as a Lender
 
 
By:
/s/ Dawn Hofmann
 
 
Name:
Dawn Hofmann
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
SABADELL UNITED BANK, N.A., as a Lender
 
 
By:
/s/ Enrique Castillo
 
 
Name:
Enrique Castillo
 
 
Title:
Structured Finance Americas Director
 
 
 
 
 
 
 
 
 
 
City National Bank, as a Lender
 
 
By:
/s/ Jeanine Smith
 
 
Name:
Jeanine Smith
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
Development Bank of Japan Inc., as a Lender
 
 
By:
/s/ Yoshinari Furuta
 
 
Name:
Yoshinari Furuta
 
 
Title:
General Manager
 
 
 
Corporate Finance Department Division 2
 
 
 
 
 
 
 
 
 
 
HSBC Bank USA, National Association, as a Lender
 
 
By:
/s/ Michael Thilmany
 
 
Name:
Michael Thilmany
 
 
Title:
Director
 
 
 
 
 
 
Banco de Credito e Inversiones, SA, Miami Branch, as a Lender
 
 
By:
/s/ Juan Segundo
 
 
Name:
Juan Segundo



[Signature Page to Fifth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
Title:
Head, Corporate Banking
 
 
 
 
 
 
By:
/s/ M. Grisel Vega
 
 
Name:
M. Grisel Vega
 
 
Title:
General Manager
 
 
 
 
 
 
 
 
 
 
Fuyo General Lease (USA) Inc., as a Lender
 
 
By:
/s/ Yoshihisa Amari
 
 
Name:
Yoshihisa Amari
 
 
Title:
President & COO
 
 
 
 
 
 
 
 
 
 
 
 
 
Agreed, and executed solely in its capacity as Assignor under Section 3 of the
foregoing Amendment:
 
 
 
 
 
 
TORONTO DOMINION (TEXAS) LLC, as an Assignor
 
 
By:
/s/ Alice Mare
 
 
Name:
Alice Mare
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
Banco de Sabadell, S.A., Miami Branch, as an Assignor
 
 
By:
/s/ Maurici Llado
 
 
Name:
Maurici Llado
 
 
Title:
Executive Director,
 
 
 
Corporate Banking America & Asia
 
 
 
 
 
 
 
 
 
 
Bank of Taiwan, New York Branch, as an Assignor
 
 
By:
/s/ Yue-Li Shih
 
 
Name:
Yue-Li Shih
 
 
Title:
VP and General Manager
 
 
 
 
 
 
 
 
 
 
Bank Hapoalim B.M., as an Assignor
 
 
By:
/s/ Helen H. Gateson
 
 
Name:
Helen H. Gateson
 
 
Title:
Vice President
 
 
 
 



[Signature Page to Fifth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------





 
 
 
 
 
 
By:
/s/ Charles McLaughlin
 
 
Name:
Charles McLaughlin
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
BNP Paribas, as an Assignor
 
 
By:
/s/ Barbara E. Nash
 
 
Name:
Barbara E. Nash
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Maria Mulic
 
 
Name:
Maria Mulic
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
 
By:
/s/ Tanya Crossley
 
 
Name:
Tanya Crossley
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Kestrina Budina
 
 
Name:
Kestrina Budina
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
THE CHIBA BANK, LTD., NEW YORK BRANCH, as an Assignor
 
 
By:
/s/ Nobukaza Odaka
 
 
Name:
Nobukaza Odaka
 
 
Title:
General Manager





[Signature Page to Fifth Amendment to Term Loan Agreement]



--------------------------------------------------------------------------------






SCHEDULE A
LOAN AMOUNTS
Entity
Term Loan Amounts
Mizuho Bank (USA)


$45,000,000


The Toronto-Dominion Bank, New York Branch


$45,000,000


Bank of America, N.A.


$45,000,000


Royal Bank of Canada


$20,000,000


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$27,000,000


Morgan Stanley Bank, N.A.


$18,000,000


Barclays Bank PLC


$45,000,000


JPMorgan Chase Bank, N.A.


$45,000,000


Citibank, N.A.


$45,000,000


Banco Bilbao Vizcaya Argentaria, S.A. New York Branch


$23,000,000


The Bank of Nova Scotia


$23,000,000


Sumitomo Mitsui Banking Corporation


$23,000,000


Santander Bank, N.A.


$23,000,000


Societe Generale


$23,000,000


CoBank ACB


$218,000,000


Lord Abbett Investment Trust- Short Duration Income Fund


$92,044,000


Lord Abbett Passport Portfolios Plc - Short Duration Income Fund


$2,552,000


Lord Abbett Investment Trust - Inflation Focused Fund


$1,266,000


Lord Abbett Global Fund - Emerging Market Currency Fund


$500,000


Lord Abbett Short Duration Credit Trust


$481,500


Lord Abbett Series Fund, Inc.-Short Duration Income Portfolio


$156,500


People’s United Bank, N.A.


$35,000,000


Goldman Sachs Bank USA


$20,000,000


The Bank of East Asia, Limited, New York Branch


$27,500,000


Fifth Third Bank


$20,000,000


First Hawaiian Bank


$35,000,000


Sabadell United Bank, N.A.


$12,500,000


City National Bank


$25,000,000


Development Bank of Japan Inc.


$12,500,000


HSBC Bank USA, National Association


$25,000,000


Banco de Credito e Inversiones, SA Miami Branch


$20,000,000







--------------------------------------------------------------------------------





Fuyo General Lease (USA) Inc.


$2,500,000


Total


$1,000,000,000







